Per Curiam.
Affirmed.
Gerber, C.J. and May, J., concur.
Ciklin, J., concurs with opinion.
*901I concur in the decision to affirm. I write to draw attention to a problem presented somewhat regularly in the cases that come before this court: trial counsel's failure to preserve error. In this case, the lack of preservation was harmless beyond a reasonable doubt. This is not always the case.
Non-specific and non-articulated evidentiary objections by any party to a proceeding are categorically unacceptable and the profession should be alarmed at the frequency with which this lack of basic legal acumen takes place.